DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1, 3 – 6, 8 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record namely discloses the controlling of the movement of a virtual character based upon the motion sensor detecting user movements. Kashihara discloses the calculation of a calculation factor (i.e. a variation amount of a predetermined parameter) that determines the amount of damage that is inflicted on an enemy object based upon the speed of the user moving their hands or providing motion. Kashihara discloses that when the virtual avatar weapon object is determined to collide with an enemy object an attack condition is met and damage is dealt to the enemy character according to the predetermined parameter.
The prior art of record fails to disclose alone or in combination when the movement speed of the weapon object is more than the threshold, the duration and the calculation factor for moving the weapon object can be determined and this calculation factor is positively correlated to this duration. when the movement speed of the weapon object is smaller than the threshold, the duration and the calculation factor for moving the weapon object can be determined and this calculation factor is negatively correlated to this duration. That is, Kashihara is silent about that the movement speed of the weapon object and the threshold determined in advance can be compared to determine the relationship between the duration and the8 calculation factor for moving the weapon object. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        

/James S. McClellan/Primary Examiner, Art Unit 3715